DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsubara et al., U.S. Patent Application Publication No. 2014/0083372 A1 (hereinafter Komatsubara), in view of Schmidt et al., U.S. Patent Application Publication No. 2010/0168701 A1 (hereinafter Schmidt), Ruman et al., U.S. Patent Application Publication No. 2012/0165771 A1 (hereinafter Ruman), and Schroer, Jr., U.S. Patent Application Publication No. 2008/0294134 A1.
Re Claim 1, Komatsubara teaches an absorbent article for male pet animals (see Abstract, figure 8, and paragraphs [0003] and [0048]), the absorbent article having a longitudinal direction (“LD;” see figure 1) and a transverse direction (“WD;” see id.) and comprising:
A body-facing surface (surface having 2; see figures 1, 4, and 8) configured for facing a body of a pet;
A non-body-facing surface (surface having 31) opposite to the body-facing surface (see id.);
A first section (center section in a longitudinal direction, containing 4; compare figure 2 with Applicants’ “first section” #13 in figure 3) positioned at a center of the absorbent article in the longitudinal direction (see figure 2);
Second sections (sections near longitudinal end portions; compare figure 2 with Applicants’ “section section[s]” #14a, 14b in figure 3) adjacent to the first section in the longitudinal direction (see figure 2);
An interior layer sheet (2) positioned on the body-facing surface (see 
An exterior layer sheet (31) positioned on the non-body-facing surface (see id. and paragraphs [0051]-[0053]);
An absorbent core (4) interposed between the interior and the exterior layer sheets (see figure 4 and paragraph [0054]);
A leakage-barrier sheet (32; see paragraphs [0052]-[0053] and compare figure 4 with Applicants’ “leakage-barrier sheet” #40 in figure 4) provided between the absorbent core and the exterior layer sheet (see figure 4);
A first end portion (end portion having 7; compare figure 2 with Applicants’ “first end portion” #11A in figure 3) and a second end portion (end portion having 8; compare figure 2 with Applicants’ “second end portion” #12A in figure 3) opposed to each other in the longitudinal direction (see figure 2); and
An attachment (7) on which the second end portion is detachably attached (see figures 6-8 and paragraphs [0065]-[0067], [0070]-[0071], and [0080]), the attachment being positioned in the first end portion. See figure 2.
Komatsubara does not teach an indicator as claimed or the leakage-barrier sheet includes a decorated area and a non-decorated area.
Schmidt, similarly directed to an absorbent article comprising a body-facing surface (see figures 1C and 2C), a non-body-facing surface (see figures 1A, 1B, 2A and 2B), a first section (section having 195, 295; see figures 1C and 2C), second sections adjacent to the first section in the longitudinal direction (see id.), an interior layer sheet (106, 206), an exterior layer sheet (109, 209), an absorbent core (195, 295), a first end portion and a second end portion (opposite portions, one of which has attachment wings and the other of which attaches to the wings; see figures 2A-2C), and an attachment see paragraphs [0019]-[0021], [0045]-[0047], and [0060]-[0062]), wherein the indicator continuously extends in the longitudinal direction (131, 135, 231, or 235 each continuously extend in the longitudinal direction), and is visually recognizable from the non-body-facing surface (see paragraphs [0007]-[0008] and figures 1A, 1B, 2A, and 2B), and the indicator has end portions in the longitudinal direction. See figures 1C and 2C.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the absorbent article of Komatsubara to have an indicator that is configured to be colored upon coming into contact with urine, wherein the indicator continuously extends in the longitudinal direction, and is visually recognizable from the non-body-facing surface, and the indicator has end portions in the longitudinal direction, as taught by Schmidt, in order to use a well-known technique of providing an easy-to-see wetness indicator for an absorbent article or diaper to notify a pet owner when their pet has wetted or soiled the absorbent article such that it should be replaced (see Schmidt at paragraphs [0003] and [0018]-[0021]). Furthermore, visual wetness indicators are known for use with pet absorbent articles. See, e.g., Qiu, U.S. Patent Application Publication No. 2015/0305309 A1 (cited on PTO-892 mailed 7/16/2020).
Additionally, Ruman, similarly directed to an absorbent article having an indicator (70, 72, 74) that is colored upon coming into contact with urine (see figures 4 and 5 and paragraphs [0007] and [0105]), wherein the indicator is visually recognizable from a see id.), and the indicator has end portions in the longitudinal direction (see id., noting that any of the “portions,” i.e., parts of the indicator, including but not limited to any of the peripheries of the indicator, could be construed to be “end portions;” or the end portions of Ruman could be construed to be the top and bottom parts), teaches that it is known in the art to have the absorbent article further including a decorated area (areas where graphics appear in figure 4) provided with a graphic (see id.) and a non-decorated area (where no graphics appear in figure 4) not provided with the graphic (see id.), and the indicator has the end portions overlapping the non-decorated area (see figures 4 and 5, showing portions of #72, 74 overlapping in figure 5 where graphics do not appear in figure 4; all of those portions of #72, 74 are “end portions,” at least inasmuch as they form parts of the indicator near and including the ends, i.e., boundaries/periphery of the indicator; or the top and bottom portions of Ruman overlap the non-decorated area) and a remaining portion (remainder of #72, 74 which overlap the circle graphic, see id.) overlapping the decorated area. See id., noting that even the entire leaf of #74 could be construed to be part of “a remaining portion,” because at least a portion of the leaf overlaps the decorated area.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Komatsubara as modified by Schmidt to have the absorbent article further including a decorated area provided with a graphic and a non-decorated area not provided with the graphic, and the indicator has the end portions overlapping the non-decorated area and a remaining portion overlapping the decorated area, as taught by Ruman, in order to provide an aesthetically pleasing design that camouflages when the article has been soiled, but yet effectively indicates to a pet See Ruman at paragraphs [0006], [0027], and [0038].
Although Komatsubara as modified by Schmidt and Ruman does not teach that the leakage-barrier sheet includes the decorated and non-decorated areas (see, e.g., Ruman at paragraph [0049]), Schroer, Jr., similarly directed to an absorbent article (see Abstract) comprising a leakage-barrier sheet (4) provided between an absorbent core (6) and an exterior layer sheet (3; see figure 1 and paragraph [0022]), teaches that it is known in the art for the leakage-barrier sheet to include a decorated area (18) provided with a graphic and a non-decorated area (20) not provided with the graphic. See figures 2 and 3 and paragraphs [0026]-[0031], paragraph [0026], teaching the wetness indicator graphic #16, which includes both #18, 20, being printed on the leakage-barrier sheet #4.
It would have been further obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Komatsubara as modified by Schmidt and Ruman to have the leakage-barrier sheet include the decorated area provided with the graphic and the non-decorated area not provided with the graphic, as taught by Schroer, Jr., in order to protect the indicator (e.g., ink) from environmental exposure and place it in a layer desired for optimum moisture detection time and quality. It is noted that Applicants’ Specification does not allege any criticality of having the decorated and non-decorated areas in the leakage-barrier sheet, and discloses other configurations. See Spec. paragraph [0045].
Re Claim 2, Komatsubara as modified by Schmidt, Ruman, and Schroer, Jr. teaches that a part of the indicator is visually recognizable in side view (see Komatsubara at figures 2 and 8; Schmidt at figures 1A-1B and 2A-2B; Ruman at figures See id.
Re Claim 3, Komatsubara as modified by Schmidt, Ruman, and Schroer, Jr.  teaches that the indicator is positioned in an absorbent area including the absorbent core. See Schmidt at figures 1C and 2C.
Re Claim 4, Komatsubara as modified by Schmidt, Ruman, and Schroer, Jr.  teaches that the indicator is also positioned in a non-absorbent area not including the absorbent core. See id; Komatsubara at figures 2 and 4.
Response to Arguments
Applicant's arguments filed 1/18/2021 have been fully considered but they are not persuasive.
Applicant’s argument that Komatsubara, Schmidt, Ruman, and Schroer, Jr. does not teach the limitations of amended claim 1 (see Rem. 5-6), are not persuasive. In particular, Applicant merely argues that “Ruman and Schroer, Jr. neither disclose nor suggest any relative position relationship between the indicator and decorated/non-decorated area.” Id. at 6. Such argument is not persuasive in view of the rejections presented above, whereby Ruman is cited for teaching the new limitations. As noted above, “end portions” in the claim is broad—indeed, Applicant’s “end portions” #22b include both sides and ends of the indicator (see Spec. at figure 10), similar to the end portions of Ruman. See Ruman at figures 4 and 5.
Applicant’s additional argument that there is no motivation to modify the indicator in Ruman and Schroer, Jr. to meet the claim limitations, is rendered moot because neither Ruman nor Schroer, Jr. is being modified above.
see Rem. 6), is also not persuasive. Notably, at least Schmidt teaches the indicator indicating when the amount of urine is close to the upper limit (C). See figures 3B-3G and paragraphs [0040] and [0045]. Applicant’s disclosure that the non-decorated area provides for “clear[ ] indicat[ion]” that an amount of urine is close to the upper limit, is well-known in the art. Specifically, it is well-known that providing a graphic or decoration obscures what color could otherwise be seen against a white background.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LISA L TSANG/           Primary Examiner, Art Unit 3642